FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                September 16, 2008
                               TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                    Clerk of Court

 UNITED STATES OF AMERICA,

       Plaintiff-Appellee,
                                                       No. 06-3152
 v.
                                                         (D. Kan.)
                                                    (05-CR-20054-CM)
 TERRI PRUITT,

       Defendant-Appellant.


                   ORDER AND JUDGMENT
      ON REMAND FROM THE UNITED STATES SUPREME COURT


Before O’BRIEN, HOLLOWAY and McCONNELL, Circuit Judges.



      On consideration of Ms. Pruitt’s petition for certiorari, the Supreme Court

granted the petition and remanded to this court of appeals for further

consideration in light of Gall v. United States, 128 S. Ct. 586 (2007). We have

done so, considering anew the district judge’s findings and his sentence as well.

We are persuaded that our determinations remain correct for reasons given in our

earlier opinion, 502 F.3d 1154 (August 29, 2007). We here identify particular

reasons why we conclude our determinations were and are in accord with the

principles stated in Gall and Kimbrough v. United States, 128 S.Ct. 558 (2007).
      In our panel opinion we noted that the district court had first recognized

that United States v. Booker, 543 U.S. 220 (2005), had rendered the Sentencing

Guidelines advisory and the judge explained that he was required to calculate

Pruitt’s sentences under the Guidelines, but that he would consider the Guidelines

range as one factor among other relevant factors. 502 F.3d at 1157. We noted

that the district judge then addressed the sentence, closely tracking the factors set

forth in 18 U.S.C. § 3553(a), considering the nature and circumstances of the

offense, Pruitt’s history and characteristics and the need for the sentence to

reflect the seriousness of the offense, promote respect for the law, provide just

punishment, deter criminal conduct, and protect the public from further crimes of

the defendant. 502 F.3d at 1157. We pointed out that in essence, the district

court stated that although it had authority to vary from the Guidelines range, no

factors warranted doing so. We said that the district court concluded that 292

months’ imprisonment was a reasonable sentence under the circumstances. Id.



      We said that consistent with our opinion in United States v. Kristl, 437

F.3d 1050 (10th Cir. 2006), we would accord a presumption of reasonableness to

a sentence within the Guidelines career-offender range. 502 F.3d at 1158. Gall

emphasized that the appellate courts are to review the district court’s sentencing

decisions under a deferential abuse-of-discretion standard whether the sentence is

                                          -2-
within the Guidelines or not. Our previous opinion utilized that standard.

Therefore we reinstate our previous judgment and affirm the judgment of the

district court.



                                                         Entered for the Court

                                                         William J. Holloway, Jr.
                                                         Circuit Judge




                                        -3-